— In an action to recover damages for abuse of process, malicious prosecution, and prima facie tort, the defendants Joseph A. Epstein, M.D., and Long Island Neurosurgical Associates, P. C., appeal from so much of an order of the Supreme Court, Nassau County (Molloy, J.), entered December 21, 1989, as denied that branch of their motion which was to dismiss the second cause of action asserted in the amended complaint. The plaintiffs cross appeal from so much of the same order as granted the branch of the appellants’ motion which was to dismiss the first and third causes of action asserted in the amended complaint and as denied her leave to file a second amended complaint, was withdrawn upon the oral argument of the appeal.
Ordered that the order is affirmed insofar as appealed from, with costs to the plaintiff.
According every favorable inference to the allegations of the second cause of action asserted in the amended complaint (see generally, Sanders v Winship, 57 NY2d 391; Pollnow v Poughkeepsie Newspapers, 107 AD2d 10, affd 67 NY2d 778), we find that it sufficiently sets forth facts stating a cause of action for malicious prosecution (see, Colon v City of New York, 60 NY2d 78, 82; Broughton v State of New York, 37 NY2d 451, 457, cert denied sub nom. Schanberger v Kellogg, 423 US 929; McGuire v Epstein, 167 AD2d 453; Hornstein v Wolf, 109 AD2d 129, affd 67 NY2d 721). Thompson, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.